Citation Nr: 1640906	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1978, from October 1981 to April 1987 and from July 1987 and May 1997.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran has been represented by several different private attorneys and Veterans Service Organizations during the course of the appeal.  In October 2012, the Veteran appointed Edward Farmer as his accredited representative via an Appointment of Individual as Claimant's Representative (VA Form 21-22a).  In November 2015, the Veteran appointed the American Legion as his accredited representative via a properly completed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).   The Board recognizes this change in representation. 


FINDINGS OF FACT

1. The Veteran currently has migraine headaches, but there is no persuasive evidence such headaches were chronic during or after service, and no medical opinion links them to service.

2. The Veteran's current migraine headaches are not caused by a service-connected condition, to include hypertension, hypothyroidism or obstructive sleep apnea, nor by medications for those conditions.

3. The Veteran's current migraine headaches are aggravated by his service-connected obstructive sleep apnea.


CONCLUSIONS OF LAW

1. The criteria for direct service connection for migraine headaches or for secondary service connection as caused by service-connected conditions are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


2. The criteria for secondary service connection for migraine headaches as aggravated by service-connected obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for migraine headaches is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act (VCAA) and implementing regulations. 

The Veteran contends that his current migraine headaches had onset during service.  In a February 2007 VA examination report, the Veteran reported that he experienced migraine headaches in service but that he did not seek treatment for the condition until 2007.  In the alternative, the Veteran contends that his current migraine headaches were caused or aggravated by his service-connected obstructive sleep apnea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service treatment records reflect the Veteran's complaints of headaches in March 1993 and an assessment of tension headaches in August 1996.  A February 1997 discharge examination was negative for any relevant abnormalities and the Veteran denied that he had, or that he ever had, frequent or severe headaches in an accompanying Report of Medical History.

Post-service treatment records reflect complaints of a left occipital headache in September 2001 VA treatment note and a left retroauricular headache in a November 2001 VA treatment note.  Migraine headaches were diagnosed in a February 2011 VA examination report.

Turning to the question of whether there is an etiological relationship between the Veteran's migraine headaches and service, the Board notes that the record contains several separate etiology opinions which must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

A February 2011 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's migraine headaches were caused by or a result of hypertension, hypothyroidism, sleep apnea or medications taken for these conditions.  The examiner reasoned that the Veteran's hypertension and hypothyroidism have been under control with current medications, that current medications do not have known migraines as a side effect, that the Veteran had no reported significant effects from sleep apnea, and that there was no evidence of headaches documented in the service treatment records.  The examiner further opined that most cases of migraines were genetically related, that it could be aggravated by his poor vision and that they were not aggravated by his hypertension, sleep apnea or hypothyroidism.  However, the Board finds that such opinion is based on an inaccurate factual premise, namely that there was no evidence of headaches documented in the service treatment records.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is therefore being afforded little, if any, probative weight with respect to the question of direct service connection.  It is probative, however, with respect to the question of whether the headaches are secondary to a service-connected condition, as the examiner provided a complete rationale for the negative opinion on this question.

An October 2012 opinion from Dr. C. O., a private internist, indicated that the Veteran had been diagnosed with migraine headaches and sleep apnea and that there could be a positive relationship between disruptive sleeping patterns and migraine headaches.  An opinion as to direct service connection was not provided.  However, the speculative terminology used by this physician does not provide a sufficient basis for an award of service connection for migraine headaches on a secondary basis.  See Obert v. Brown, 5 Vet. App. 30, 33(1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  This opinion therefore has little, if any, probative weight. 

A September 2011 opinion from Dr. R. S., a private neurologist, indicated that the Veteran had a 16-year history of migraines, that his conditions of high blood pressure and sleep apnea may contribute to headaches, and that it was well-known that sleep hygiene may worsen a susceptible individual's headaches.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").
speculative

First, with respect to the theory that the migraine headaches are directly related to service, there is no medical opinion indicating such.  While the Veteran had some complaints of headaches during service, these were isolated (one in 1993 and one in 1996), with no diagnosis of or complaints of a chronic headache condition.  To the extent the Veteran claims he experienced chronic headaches during service, but did not seek treatment, that is not credible in light of the fact that he did seek treatment on two occasions.  Moreover, the fact that he denied experiencing chronic headaches at separation from service weighs heavily against his claim, as there would no longer be any disincentive to reporting such when he was leaving service.  Finally, when he reported headaches after service in 2001, he did not report a medical history of chronic headaches, but, rather, headaches were but one complaint among others resulting in a diagnosis of acute onset Bell's palsy.  A chronic headache condition was not diagnosed until 2011.  And, finally, there is no medical opinion directly linking the headaches now to the isolated headaches during service.  Therefore, direct service connection is denied.

As for the theory that the migraine headaches have been caused by a service-connected condition, there is no persuasive medical opinion indicating such.  The VA examiner in 2011 clearly opined that because the Veteran's hypertension and hypothyroidism have been under control, these conditions have not caused migraine headaches.  He also reviewed the medications the Veteran takes for his service-connected conditions and noted migraines are not a known side effect of those medications.  As for sleep apnea, there had been no significant effects from this condition.  As noted above, the opinion from Dr. C.O. is not persuasive, since it was phrased in speculative terms ("could").  The opinion from Dr. R.S. is also not persuasive with respect to causation, since he opined high blood pressure and sleep apnea "may contribute" to headaches.  The speculative term "may" renders the opinion of little value, and, in any case, the term "contribute" to is not equivalent to "causes."  Therefore, secondary service connection as to migraine headaches being caused by service-connected conditions is denied.

However, as for the theory that the migraine headaches have been aggravated by a service-connected condition, the medical opinions are in equipoise.  The 2011 VA examiner opined the headaches were not aggravated by hypertension, sleep apnea or hypothyroidism, but did not provide any rationale.  Dr. C.O. and Dr. R.S. used speculative terms in their opinions, but, the Board finds that taken together, these two opinions are sufficient to establish aggravation.  Both opinions deal with the question of sleep disruption, presumably from sleep apnea, and the relationship to headaches.  Dr. R.S. was more definitive in his opinion, stating that it was "well-known" that sleep hygiene issues may worsen a susceptible individual's headaches.  The Veteran also submitted treatise evidence as to the relationship between disrupted sleep patterns and headaches, which lends support for the private medical opinions.  The Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current migraine headaches have been aggravated by his service-connected obstructive sleep apnea.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra. Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for secondary service connection for migraine headaches are met.
 






[Continued on Next Page]
ORDER

Direct service connection for migraine headaches and secondary service connection for migraine headaches as caused by service-connected conditions is denied.

Service connection for migraine headaches, as aggravated by service-connected obstructive sleep apnea, is granted.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


